internal_revenue_service department of the treasury index no number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si -- plr-109730-99 date date legend partnership state project city agency a b c d e f g h i plr-109730-99 dear this letter responds to your letter dated date submitted on behalf of agency and partnership requesting a private_letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing tax_credit dollar amounts agency and partnership represent that the facts are as follows facts partnership is a state limited_partnership that was formed to acquire develop and operate the project a low-income_housing apartment complex consisting of a residential buildings and b office multi-purpose building located in city in c the project received a reservation of c low-income_housing tax_credits in the amount of dollar_figured from agency under a commitment letter contract dated e between partnership and agency agency issued a carryover allocation in the amount of dollar_figuref to the project on g the forms have not been issued by agency for the project at the time of the initial application_for low-income_housing tax_credits the site plans represented a existing residential buildings and the addition of b office multi- purpose building however an administrative error took place within the initial tax_credit application it showed h existing residential buildings instead of a existing residential buildings and b office multi-purpose building the new office multi-purpose building was constructed during the renovation and was overlooked during the application process the intent of partnership was to submit an accurate tax_credit application however an administrative error was made agency assigned building identification numbers bins as part of the c carryover allocation based on the number of buildings reflected in the original tax_credit application the carryover allocation shows h bins for the project and it should have contained a bins for the project this administrative error was not noticed by agency or partnership’s managing general_partner until the rehabilitation cost certification had been completed in i in connection with the above statement of facts agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 the number of buildings in the project was not material to the carryover allocation for the project and the fact that the project had a existing residential buildings rather than h would not have affected a the amount of low-income_housing tax_credit allocated to the project b the ranking of the project in agency’s c allocation round or c any other aspect of the carryover allocation for the project plr-109730-99 ruling requested agency and partnership request the internal_revenue_service to rule that agency may amend the c carryover allocation to include a bin for the b additional residential building in the project and allocate the appropriate amount of low-income_housing tax_credit to each of the a existing residential buildings in the project not exceeding dollar_figuref for the entire project as required under sec_1_42-13 agency and partnership hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case agency committed an administrative error when the application_for low-income_housing tax_credits referenced h buildings when the actual number of residential buildings was a this error was not a misinterpretation of the applicable rules and regulations under sec_42 however as a result of this error the c carryover allocation did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to allocate the same amount of credit to the project notwithstanding the number of the buildings in the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project the ranking of the project in agency’s c allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative error occurred in this situation under the represented facts the c carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project in the present case the correction would involve a numerical change to the credit_amount allocated to the h buildings that properly received bins plr-109730-99 based solely on the representations and the relevant law and regulations set forth above we rule as follows partnership committed an administrative error when it failed to identify the actual number of residential buildings in the project in the tax_credit application submitted to agency because of that administrative error the c carryover allocation inaccurately reflects the intent of agency and partnership when the c carryover allocation was executed agency and partnership requested to correct the administrative error within a reasonable period of time after becoming aware of the administrative error agency will assign b additional bin to accurately reflect that there are a residential buildings in the project and agency will allocate low-income_housing tax_credit to each of the a residential buildings in the project not exceeding dollar_figuref for the entire project to correct this administrative error agency must do the following amend the c carryover allocation to include a bin for the b additional residential building in the project and to allocate the appropriate amount of low-income_housing tax_credit to each of the a residential buildings in the project not exceeding dollar_figuref for the entire project the new bin does not have to be in sequential order with the existing h bins and the existing h bins shall continue in effect on the amended c carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended c carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for c and file the amended form_8610 with the service when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether plr-109730-99 the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project’s costs included in eligible_basis this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours harold e burghart harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
